DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed February 10, 2022 has been entered. Claims 1, 10, and 19 have been amended. Claims 1-20 remain pending in this application. The amendments to the Claims have overcome the objections and the rejections under 35 U.S.C. § 112(b) previously submitted in the Non Final Office action mailed October 14, 2021.

Specification
The disclosure is objected to because of the following informalities: 
Pg. 26, line 1, “angel” should instead read “angle”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1, 10, and 19, the term “about” is a relative term which renders the claim indefinite (“in an amount of about 0.1% to about 50% by weight”). The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is unclear if an antimicrobial quality present in an amount of 54% by weight would be outside of the scope of the claim when there has been no indication of criticality of the particular range. For the purposes of examination, the exact range will be examined. Examiner suggests removing the term “about” from the claims. 
Dependent claims 2-9, 11-18, and 20 are rejected by virtue of their respective dependencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0247856, hereinafter Boock. 
Regarding claims 1 and 2, Boock teaches an analyte sensor (analyte sensor 34) comprising: 
a sensor tail substrate and at least one electrode (working electrode 38 can comprise plated insulator or plated wire such that the core material can be considered substrate and the conductive plating can be considered the electrode, paragraph 138) having a lower portion and configured for insertion into a tissue (Fig. 1);  
a sensing element disposed upon a surface of the electrode (enzyme domain 42, paragraph 202, Fig. 2A), 
a membrane disposed over at least the sensing element (any of membranes 44, 46, paragraph 148); and 
a non-electrochemical functional layer located at least at the lower portion of the sensor tail substrate (any of membranes 36, 40, 44, 46, or insulative material can be interpreted as non-electrochemical functional layers, paragraphs 140, 149) 
wherein at least one or more of the lower portion of the sensor tail substrate, the at least one electrode, the sensing element, the membrane, and the optional non-electrochemical functional layer comprise an antimicrobial quality coated thereon (“a bioactive agent can be dispersed through the material of the sensor, for example, incorporated into at least a portion of the membrane system,” paragraphs 240, 242; bioactive agents include antimicrobial agents, paragraphs 227-231, 234); and 
wherein the antimicrobial quality is present in an amount of about 0.1% to about 50% by weight of the at least one or more of the lower portion of the sensor tail substrate, the at least one electrode, the sensing element, the membrane, or the optional non-electrochemical functional layer (“one skilled in the art will appreciate the variability in the levels of loading the bioactive agent,” paragraph 235; the level of loading the bioactive agent can be from 1%-50% by weight, paragraphs 244-255).
Regarding claims 3 and 4, according to the broadest reasonable interpretation of the claim language, any lower region of the sensor tail can be considered the lower portion. For example, if the entire length of the sensor except for the very proximal end located ex vivo (paragraph 137) is considered a lower portion of the sensor tail, then the lower portion comprises more than 50% of the sensor tail substrate extending from the distal tip.
Regarding claim 5, Boock teaches the antimicrobial quality is chemically bound to at least one of the lower portion of the sensor tail substrate, the at least one electrode, the sensing element, the optional non-electrochemical functional layer, and the membrane (bioactive agent can be encapsulated within a carrier, cross-linked with the membrane system, paragraph 243; see also paragraphs 244-248).  
Regarding claim 6, Boock teaches the antimicrobial quality is homogeneously or spatially intermixed with the membrane (paragraphs 243-248).
Regarding claims 7 and 8, Boock teaches the antimicrobial quality is configured for bolus diffusion or sustained delivery diffusion into the tissue (paragraphs 250-253).
Regarding claim 9, Boock teaches the antimicrobial quality is selected from the group consisting of silver, silver chloride, silver-silver chloride, silver iodide, silver carbonate, and any combination thereof (paragraph 234).
Regarding claims 10-11 and 14-17, Boock teaches a method comprising: 
diffusing an antimicrobial quality (paragraphs 250-253) into a tissue from an analyte sensor (analyte sensor 34, paragraphs 2, 10), the analyte sensor comprising: 
a sensor tail substrate and at least one electrode (working electrode 38 can comprise plated insulator or plated wire such that the core material can be considered substrate and the conductive plating can be considered the electrode, paragraph 138) having a lower portion and configured for insertion into a tissue (Fig. 1);  
a sensing element disposed upon a surface of the electrode (enzyme domain 42, paragraph 202, Fig. 2A), 
a membrane disposed over at least the sensing element (any of membranes 44, 46, paragraph 148); and 
a non-electrochemical functional layer located at least at the lower portion of the sensor tail substrate (any of membranes 36, 40, 44, 46, or insulative material can be interpreted as non-electrochemical functional layers, paragraphs 140, 149) 
wherein at least one or more of the lower portion of the sensor tail substrate, the at least one electrode, the sensing element, the membrane, and the optional non-electrochemical functional layer comprise an antimicrobial quality coated thereon (“a bioactive agent can be dispersed through the material of the sensor, for example, incorporated into at least a portion of the membrane system,” paragraphs 240, 242; bioactive agents include antimicrobial agents, paragraphs 227-231, 234); and 
wherein the antimicrobial quality is present in an amount of about 0.1% to about 50% by weight of the at least one or more of the lower portion of the sensor tail substrate, the at least one electrode, the sensing element, the membrane, or the optional non-electrochemical functional layer (“one skilled in the art will appreciate the variability in the levels of loading the bioactive agent,” paragraph 235; the level of loading the bioactive agent can be from 1%-50% by weight, paragraphs 244-255).
Regarding claim 12, according to the broadest reasonable interpretation of the claim language, any lower region of the sensor tail can be considered the lower portion. For example, if the entire length of the sensor except for the very proximal end located ex vivo (paragraph 137) is considered a lower portion of the sensor tail, then the lower portion comprises 75% of the sensor tail substrate extending from the distal tip.
Regarding claim 13, Boock teaches the antimicrobial quality is homogeneously or spatially intermixed with the membrane (paragraphs 243-248).
Regarding claim 18, Boock teaches the antimicrobial quality is selected from the group consisting of silver, silver chloride, silver-silver chloride, silver iodide, silver carbonate, and any combination thereof (paragraph 234).
Regarding claims 19 and 20, Boock teaches a system comprising: 
a receiver (paragraphs 154, 158) and an analyte sensor (analyte sensor 34) in electrical communication with the receiver, the analyte sensor comprising: 
a sensor tail substrate and at least one electrode (working electrode 38 can comprise plated insulator or plated wire such that the core material can be considered substrate and the conductive plating can be considered the electrode, paragraph 138) having a lower portion and configured for insertion into a tissue (Fig. 1);  
a sensing element disposed upon a surface of the electrode (enzyme domain 42, paragraph 202, Fig. 2A), 
a membrane disposed over at least the sensing element (any of membranes 44, 46, paragraph 148); and 
a non-electrochemical functional layer located at least at the lower portion of the sensor tail substrate (any of membranes 36, 40, 44, 46, or insulative material can be interpreted as non-electrochemical functional layers, paragraphs 140, 149) 
wherein at least one or more of the lower portion of the sensor tail substrate, the at least one electrode, the sensing element, the membrane, and the optional non-electrochemical functional layer comprise an antimicrobial quality coated thereon (“a bioactive agent can be dispersed through the material of the sensor, for example, incorporated into at least a portion of the membrane system,” paragraphs 240, 242; bioactive agents include antimicrobial agents, paragraphs 227-231, 234); and 
wherein the antimicrobial quality is present in an amount of about 0.1% to about 50% by weight of the at least one or more of the lower portion of the sensor tail substrate, the at least one electrode, the sensing element, the membrane, or the optional non-electrochemical functional layer (“one skilled in the art will appreciate the variability in the levels of loading the bioactive agent,” paragraph 235; the level of loading the bioactive agent can be from 1%-50% by weight, paragraphs 244-255).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2007/0135699 - cited by Applicant in the IDS submitted 11/03/2020) in view of Dehnad (US 2015/0359946 - cited previously in the Non Final Office Action mailed 10/14/2021). 
Regarding claims 1 and 2, Ward teaches an analyte sensor (biosensor device 100) comprising: 
a sensor tail substrate (central core of sensor 102, paragraph 26) having a lower portion (any region below terminal region 114 can be considered the lower portion) and configured for insertion into a tissue (Fig. 1); 
at least one electrode (sensor 102 may serve as an indicating electrode, paragraph 29) disposed on the lower portion of the sensor tail substrate; 
a sensing element disposed upon a surface of the electrode (signal transduction membrane or enzyme layers can be disposed on region 106, paragraphs 27-28), 
a membrane disposed over at least the sensing element (interferent reducing layers and permselective layers disclosed, paragraphs 27-28); and 
a non-electrochemical functional layer located at least at the lower portion of the sensor tail substrate (antimicrobial sleeve 112, paragraph 29) 
wherein at least one or more of the lower portion of the sensor tail substrate, the at least one electrode, the sensing element, the membrane, and the optional non-electrochemical functional layer comprise an antimicrobial quality coated thereon (sleeve 112 can have antimicrobial properties or be made of silver, paragraph 29).
Ward teaches all limitations of the claims except that the antimicrobial quality is present in an amount of about 0.1% to about 50% by weight of the at least one or more of the lower portion of the sensor tail substrate, the at least one electrode, the sensing element, the membrane, or the optional non-electrochemical functional layer. Dehnad teaches analogous antimicrobial metal coatings on medical devices that can release slowly and are provided in an amount at least about 25% by weight (Abstract, paragraphs 8, 48, 51).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ward by replacing sleeve 112 with the antimicrobial metal ion coatings taught by Dehnad, which comprise antimicrobial anodic metals in an amount of at least about 25% by weight of the total coating. One would be motivated to do so because Ward only discloses direct application of metal coatings to the sensor (Ward paragraphs 32-37), and Dehnad teaches an improvement to such by combining a cathodic metal in the coating such that the antimicrobial quality is released in a controlled manner over the lifetime of the sensor (Dehnad paragraphs 8, 11, 14, 40-41, 129). Furthermore, such a modification would be predictable because Ward teaches that the coating can include a combination of metals (Ward paragraph 39), similar deposition methods are taught between Ward and Dehnad (Ward paragraphs 32-36; Dehnad paragraphs 50, 136-137), and Dehnad teaches such methods are suitable for coating analyte sensors (Dehnad paragraph 184).
Regarding claims 3 and 4, according to the broadest reasonable interpretation of the claim language, any lower region of the sensor tail can be considered the lower portion. For example, if the region below terminal region 114 in Fig. 1 is considered a lower portion of the sensor tail, then the lower portion comprises more than 50% of the sensor tail substrate extending from the distal tip.
Regarding claims 7 and 8, Ward in view of Dehnad teaches silver will passively diffuse in a sustained manner in the tissue (“antimicrobial anodic metal (e.g., silver, zinc, copper) may be galvanically released as antimicrobial ions when the coated substrates is contacted by a conductive fluid environment, including when inserted into a subject’s body,” Dehnad paragraphs 3-4).
Regarding claim 9, Ward in view of Dehnad teaches the antimicrobial quality is selected from the group consisting of silver, silver chloride, silver-silver chloride, silver iodide, silver carbonate, and any combination thereof (Dehnad Abstract).
Regarding claims 10-12, Ward teaches a method comprising: 
diffusing an antimicrobial quality (silver inherently will diffuse in biological tissue, as evidenced by Dehnad) into a tissue from an analyte sensor (biosensor device 100), the analyte sensor comprising: 
a sensor tail substrate (central core of sensor 102, paragraph 26) having a lower portion (any region below terminal region 114 can be considered the lower portion of the sensor tail; any amount of the sensor tail can be considered a lower portion) and configured for insertion into the tissue (Fig. 1); 
at least one electrode (sensor 102 may serve as an indicating electrode, paragraph 29) disposed on the lower portion of the sensor tail substrate; 
a sensing element disposed upon a surface of the electrode (signal transduction membrane or enzyme layers can be disposed on region 106, paragraphs 27-28);
 a membrane disposed over at least the sensing element (interferent reducing layers and permselective layers disclosed, paragraphs 27-28); and 
a non-electrochemical functional layer located at least at the lower portion of the sensor tail substrate (antimicrobial sleeve 112, paragraph 29), 
wherein at least one or more of the lower portion of the sensor tail substrate, the at least one electrode, the sensing element, the membrane, and the optional non-electrochemical functional layer comprise an antimicrobial quality coated thereon (sleeve 112 can have antimicrobial properties or be made of silver, paragraph 29).
Ward teaches all limitations of the claims except that the antimicrobial quality is present in an amount of about 0.1% to about 50% by weight of the at least one or more of the lower portion of the sensor tail substrate, the at least one electrode, the sensing element, the membrane, or the optional non-electrochemical functional layer. Dehnad teaches analogous antimicrobial metal coatings on medical devices that can release slowly and are provided in an amount at least about 25% by weight (Abstract, paragraphs 8, 48, 51).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ward by replacing sleeve 112 with the antimicrobial metal ion coatings taught by Dehnad, which comprise antimicrobial anodic metals in an amount of at least about 25% by weight of the total coating. One would be motivated to do so because Ward only discloses direct application of metal coatings to the sensor (Ward paragraphs 32-37), and Dehnad teaches an improvement to such by combining a cathodic metal in the coating such that the antimicrobial quality is released in a controlled manner over the lifetime of the sensor (Dehnad paragraphs 8, 11, 14, 40-41, 129). Furthermore, such a modification would be predictable because Ward teaches that the coating can include a combination of metals (Ward paragraph 39), similar deposition methods are taught between Ward and Dehnad (Ward paragraphs 32-36; Dehnad paragraphs 50, 136-137), and Dehnad teaches such methods are suitable for coating analyte sensors (Dehnad paragraph 184).
Regarding claims 14 and 15, Ward in view of Dehnad teaches the diffusing is sustained delivery diffusing which reduces or prevents infection of the tissue as a result (silver passively released in biological tissue will have an antimicrobial effect, Dehnad paragraphs 3-4).
Regarding claims 16 and 17, Ward teaches the sensing element can detect glucose (“glucose or lactate, may be transported and/or measured” via signal transduction membranes and enzyme layers, paragraph 28).  
Regarding claim 18, Ward in view of Dehnad teaches the antimicrobial quality is selected from the group consisting of silver, silver chloride, silver-silver chloride, silver iodide, silver carbonate, and any combination thereof (Dehnad Abstract).  
Regarding claims 19 and 20, Ward teaches a system comprising: 
a receiver (paragraphs 6, 30, 40); and 
an analyte sensor (device 100) in electrical communication with the receiver, the analyte sensor comprising: 
a sensor tail substrate (central core of sensor 102, paragraph 26) having a lower portion (any region below terminal region 114 can be considered the lower portion) and configured for insertion into a tissue (Fig. 1); 
at least one electrode (sensor 102 may serve as an indicating electrode, paragraph 29) disposed on the lower portion of the sensor tail substrate; 
a sensing element disposed upon a surface of the electrode (signal transduction membrane or enzyme layers can be disposed on region 106, paragraphs 27-28); 
a membrane disposed over at least the sensing element (interferent reducing layers and permselective layers disclosed, paragraphs 27-28); and145Atty. Docket No.: 075403-001087Client Ref. No.: 13288WO01 
an optional non-electrochemical functional layer located at least at the lower portion of the sensor tail substrate (antimicrobial sleeve 112, paragraph 29), 
wherein at least one or more of the lower portion of the sensor tail substrate, the at least one electrode, the sensing element, the membrane, and the optional non-electrochemical functional layer comprise an antimicrobial quality coated thereon (sleeve 112 can have antimicrobial properties or be made of silver, paragraph 29).
Ward teaches all limitations of the claims except that the antimicrobial quality is present in an amount of about 0.1% to about 50% by weight of the at least one or more of the lower portion of the sensor tail substrate, the at least one electrode, the sensing element, the membrane, or the optional non-electrochemical functional layer. Dehnad teaches analogous antimicrobial metal coatings on medical devices that can release slowly and are provided in an amount at least about 25% by weight (Abstract, paragraphs 8, 48, 51).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ward by replacing sleeve 112 with the antimicrobial metal ion coatings taught by Dehnad, which comprise antimicrobial anodic metals in an amount of at least about 25% by weight of the total coating. One would be motivated to do so because Ward only discloses direct application of metal coatings to the sensor (Ward paragraphs 32-37), and Dehnad teaches an improvement to such by combining a cathodic metal in the coating such that the antimicrobial quality is released in a controlled manner over the lifetime of the sensor (Dehnad paragraphs 8, 11, 14, 40-41, 129). Furthermore, such a modification would be predictable because Ward teaches that the coating can include a combination of metals (Ward paragraph 39), similar deposition methods are taught between Ward and Dehnad (Ward paragraphs 32-36; Dehnad paragraphs 50, 136-137), and Dehnad teaches such methods are suitable for coating analyte sensors (Dehnad paragraph 184).

Response to Arguments
Applicant’s arguments, see pgs. 9-10, filed February 20, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Boock and over Ward in view of Dehnad, as elaborated above.
Regarding the dependent claims, Applicant relies on the same argument and they are similarly rejected under the new grounds of rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kumta et al. (US 2014/0255952) teaches biosensors with carbon nanotubes that can comprise various metal compositions (paragraphs 45-51).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        




/ALICE LING ZOU/Examiner, Art Unit 3791